DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN-103047228, of record).
Li et al. discloses, as shown in Figures, a near-infrared thermally activated delayed fluorescent material, wherein the near-infrared thermally activated delayed fluorescent material (C1-C30 and C40, especially C4, C7 and C10) is a D-A-D structure formed by reacting an electron donor (D) with an electron acceptor (A), and wherein the electrode acceptor (A) is a planar electron acceptor having a triplet energy level ranging from 1.30 to 1.80.  Note [0017]-[0019], [0066]-[0068], [0083]-[0094] and Figure 1 of Li et al.  Also note that C4, C7 and C10 having similar structure as the claimed invention, therefore, it has the similar energy level as claimed.  Li et al. discloses the D-A-D structure including D-A structure as claimed.  Li et al. does not disclose the near-infrared thermally activated delayed fluorescent material is a D-A structure.  However, Li et al. discloses a general formula (1) which contains the D-A structure (D-A structure is a part of D-A-D structure).  Note [0004]-[0010] and [0066]-[0068] of Li et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the near-infrared thermally activated delayed fluorescent material of Li et al. having the D-A structure, such as taught by the general formula (1) of Li et al. in order to have the material with the desired structure.

Regarding claims 2 and 3, Li et al. discloses the claimed invention including the material as explained in the above rejection.  Li et al. does not disclose a compound having the electron acceptor (A) is 2,5-bis (4-bromephenyl) imidazo [4,5-d] imidazole and the electron donor (D) is at least one of 9,9-dimethyl acridine, phenoxazine, or phenothiazine.  However, Li et al. discloses at [0004]-[0010] that a general formula (1) which contains the D-A structure.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the compound of Li et al. having the compound as claimed in order to have the desired structural compound.

Regarding claim 5 and 7-9, Li et al. discloses a method of preparing the near-infrared thermally activated delayed fluorescent material of claim 1 comprising the steps of:
	synthesizing a target compound comprising:
	placing an electron acceptor (A), an electron donor (D) and a catalyst in a reaction vessel to obtain a reaction solution, reacting the reaction solution at a temperature of 100 ºC to 120 ºC to obtain a mixed solution ([0034], the compound M1 is reacted at 50-60 ºC and added into a three-necked bottom, heated and refluxed, the temperature sufficiently can be raised higher to 100 ºC to 120 ºC), the mixed solution having the target compound obtained by the reaction;
	extracting the target compound comprising:
	cooling the mixed solution to room temperature, extracting the target compound from the mixed solution;
	purifying of the target compound comprising:
	subjecting the target compound to a purification treatment to obtain the near-infrared thermally activated delayed fluorescent material. Note [0017]-[0019], [0066]-[0068], [0083]-[0094] of Li et al.  
Li et al. does not disclose the catalyst is palladium acetate, the preparation steps and purification step.  However, sodium tert-butoxide is a well-known alkali catalyst in the art and it is also a conventional technical means in the art to adjust the process parameters of the preparation steps of the reaction solution and the purification steps of the products such as extraction, column chromatography, and recrystallization of Li et al. order to have the desired material.

Regarding claim 10, Li et al. discloses a display device comprising:
	a substrate (lower portion of 101);
	a transparent conductive layer (upper portion of 101) disposed on the substrate;
	a hole transport layer (103) disposed on the transparent conductive layer;
	a light emitting layer (104) disposed on the hole transport layer;
	an electron transport layer (105) disposed on the light emitting layer;
	a cathode layer (107) disposed on the electron transport layer; wherein the light emitting layer comprises the near-infrared thermally activated delayed fluorescent material according to claim 1.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive.
It is argued, at pages 5-12 of the Remarks, that Li et al. discloses the thermally activated delayed fluorescence luminescent material having a general formula 

		
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and neither one of R1 or R2 is bromine atom.  This argument is not convincing because Li et al. discloses, as shown in [0066]-[0068], that the thermally activated delayed fluorescence luminescent material having bromine atom (Br).

		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Therefore, Applicant’s claim 1 do not overcome the rejection over the Li et al. reference

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897